Case 1:21-cv-00309-ELH Document 44-11 Filed 09/07/21 Page 1 of 4

Exhibit 11
Case 1:21-cv-00309-ELH Document 44-11 Filed 09/07/21 Page 2 of 4

HOME NEWS CENTER’- BLOG

Climate Change, and the Internet of Carbon, Is Now in
Our Hands (& On the Supermarket Shelves)

Share Article

Compass Marketing's Smart Retail Label® (SRL) Network, powered by Microsoft, partners with Ecoingot to
bring visibility and transparency to understanding the impacts of purchases

ANNAPOLIS, MD. (PRWEB) DECEMBER 19, 2018

Compass Marketing, a leading provider of marketing and technology
solutions to the CPG industry, today announced a partnership with
Ecoingot, an all-encompassing platform for offsetting carbon impacts,
to help shoppers save time, money and reduce their carbon footprint.
Beginning on Earth Day 2019, the Smart Retail Label® (SRL) Network
will launch a feature powered by Microsoft that will show users the
carbon impact of their retail purchase decisions, allowing for an
immediate voluntary carbon offset to account for the individual
product's negative impact.

 

Climate change and the effect humankind has on the environment is currently ranked as one of the most
serious global issues among people aged 18 to 35. In research carried out 78.1% of this age group stated
that they are willing to change their lifestyles to protect the environment.

Until now, environmental information has not been made readily available to consumers in any kind of
relevant or meaningful way. In a new study published in the journal Nature Climate Change, research

found that placing carbon footprint labels on food packaging effectively drives people to buy less carbon-
intense ingredients. By combining the latest technological advances in smart labeling, blockchain,
artificial intelligence, and carbon impact data, it is now possible to integrate into the consumers’ shopping
experience, allowing everyone to participate in saving our planet.

The network has developed a unique carbon data gathering methodology. This enables the company to
compile a powerful data-driven engine that will deliver comprehensive and globally relevant on-demand
carbon impact calculations at the item level. These combined functionalities will create the first ever
‘Internet of Carbon’ for retail, designating an impact value on every item in the store.
Case 1:21-cv-00309-ELH Document 44-11 Filed 09/07/21 Page 3 of 4
Transparency is the key feature of the SRL Network. The technology enables shoppers to quickly and

easily discover critical information about products they purchase with a simple tap of their smartphones
—without an app. From ingredients and allergens to sustainability and nutritional information, the SRL
Network empowers shoppers with the knowledge they need to make the right purchase decision for
themselves, their families and the environment. The new feature empowers shoppers to use the unique
methodology to consider smart carbon decisions.

“Integrating environmental impact data into consumers’ purchasing experience is an exciting and
important step towards us all taking responsibility for our environmental impacts” said Russell Young,
Head of Operations for Ecoingot. “This partnership gives us the opportunity to provide shoppers with the
information they need, exactly where and when they need it’.

The SRL Network will launch with national retailers and leading consumer goods brands in January to
accelerate consumer adoption.

“Leading US Corporation CEOs like Walmart's Doug McMillon, Microsoft's Satya Nadella, and P&G's David
Taylor, are making big and bold public commitments to carbon reductions for their companies. The SRL
Network intends to empower the hundreds of millions of individual customers and employees of these
visionary leaders to join in reducing the global carbon impact. Using the SRL Individual Carbon Exchange
each one of us can now do our part to offset our individual carbon impact while grocery shopping each
week. Strong individuals, like Greta Thunberg from Sweden, globally united in a common cause and
aligned with good corporate leaders can be the catalyst for the positive environmental impact that the
world's governments have been unable to achieve,” said John White, CEO of Compass Marketing. “The
single most important challenge in the history of the world is upon us. Together, we can all make a
difference.”

HHH

About Compass

Compass is a leading provider of marketing and technology solutions for the CPG industry. The SRL
Network has been built over 5 years, and includes partners Microsoft, Qualcomm, SES, Powershelf, and
SAP with integrated solutions to provide two-way communication to software-enabled applications and
devices. The platform enables retailers and manufacturers to improve their operational efficiency, reduce
out-of-stock incidents, manage pricing and promotion electronically, improve demand forecasting, reduce
waste, communicate directly to consumers, and ultimately, lower food prices. The SRL Network was
featured inside the Microsoft booth at the National Retail Federation show in New York and inside the
Qualcomm booth at the Consumer Electronics Show in Las Vegas. Visit
for more information.

About Ecoingot

Ecoingot is an environmental technology company combining the latest advances in blockchain, DLT and
Al/ML technologies with an innovative approach to carbon impact modelling. Through this, the company
is developing the most comprehensive carbon impacts database (ECOSISTM) that will provide
consumers with the carbon impact information of their purchases and lifestyle choices, allowing them to
make informed purchasing decisions. Ecoingot believes in a combined approach of education, reduction
and offsetting. The Ecoingot app and APIs will be the core interface between consumers and the
background technology solution, to deliver on-demand carbon impact information and empower and
incentivise consumers to take positive environmental actions.

Share article on social media or email:

OOOM@®
Case 1:21-cv-00309-ELH Document 44-11 Filed 09/07/21 Page 4 of 4
View article via:

PDF PRINT

Contact Author

JULIA FLOOD
+1 (410) 268-0030 Ext: 258

@Powershelf

 

News Center

 

 

Questions about a news article you've read?

ea contact and available social following information is listed in the top-right of all
news releases.

 

Questions about your PRWeb account or interested in learning more about our news services?

val 1-866-640-6397

 

 

\TE A FREE ACCOUNT ‘SHIN

 

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks
of Vocus, Inc. or Vocus PRW Holdings, LLC.

 
